yy
0 \G\Nihe mj- 003 Document 5 Filed 05/06/21 Bei of PagelD 3
Riv!

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION

UNITED STATES OF AMERICA

 
    
 

v. No. 4:21-MJ-322

JAMES WILLIAMS (01)

1. Eligibility of Case: This case is eligible for a detention order because the case involves:
Crime of violence [18 U.S.C. § 3156]

Maximum sentence of LIFE imprisonment or death

Controlled Substance offense punishable by 10 or more years

Felony with 2 prior convictions in above categories

Felony involving a minor victim

Felony involving the possession or use of a firearm, destructive device, or other dangerous weapon
Felony involving a failure to register under 18 U.S.C. § 2250

Serious risk that the Defendant will flee

Serious risk that Defendant will obstruct justice

RMOKOOOOR

2. Reason for Detention. The Court should detain the Defendant because there are no conditions of release which

would reasonably assure:
Defendant's appearance as required [(X] The safety of the community {X] The safety of another person

Ed

3. The United States will not invoke the rebuttable presumption against the Defendant because: there is probable cause
to believe that the Defendant has committed:

C] A Controlled Substance Offense punishable by 10 or more years imprisonment

oO A firearms offense under Title 18, United States Code, Section 924(c)

oO A federal crime of terrorism punishable by 10 or more years imprisonment

C] A Felony -listed in 18 U.S.C. § 3142(e) - involving a minor victim

Oo A Felony involving a failure to register under 18 U.S.C. § 2250

C The Defendant has previously been convicted of an offense described in 18 USC § 3142(f)(1) which was committed
while the Defendant was released on bond pending trial for any offense and less than 5 years have elapsed since the
latter of the defendant’s conviction or date of release from imprisonment for such conviction.
4. Time for Detention Hearing. The United States requests the Court to conduct the detention hearing

[C1 at the Defendant's first appearance Ks After a continuance of _3_ days.

Respectfully submitted,

PRERAK SHAH
ACTING UNITED STATES ATTORNEY

MATTHEW WEYBRECHT
: Assist&nt United States Attorney
| , Texas State Bar No. 24102642
Burnett Plaza, Suite 1700
801 Cherry Street, Unit #4
Fort Worth, Texas, 76102
Telephone: 817-252-5200
Facsimile: 817-252-5455

CERTIFICATE OF SERVICE

 

I certify that a true and correct copy of the above pleading was on this day served upon the Defendant or his counsel of
record in accordance with the provisions of Rule 49 of the Federal Rules of Criminal Procedure.

DATE: May 6, 2021 Yt bl

EW WEYBRECHT
Assi t United States Attorney

 

 
